Citation Nr: 1446985	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for sacroiliitis.

2.  Entitlement to a disability rating in excess of 30 percent for ulcerative colitis.

3.  Entitlement to a separate evaluation for iritis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In Clemons v. Shinseki,  23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that although the "RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing the claim."  In this case, while the Veteran stated he was disagreeing with the disability rating for his service connected sacroiliitis, reading his statements in the record liberally, the Board finds that his disagreement is with the disability rating for exacerbations of enteropathic arthritis, which also includes ulcerative colitis and iritis.  In consideration of this holding, the Board has recharacterized the claim as reflected on the title page.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues are remanded for purposes of completing evidentiary development necessary for adjudication of the claim.

By way of history, in August 1982, the Veteran claimed disabilities related to pain and swelling of the wrist, back, arms, and knees, as well as "Reiter's Syndrome," "ankyloses," and "spondylitis."  In November 1982, the Veteran was granted service connection only for the sacroiliitis.  It was rated as ankylosing spondylitis under Diagnostic Code 5002 (rheumatoid arthritis), with a 10 percent disability rating.  

Since then, the record indicates additional diagnoses of ankylosing spondylitis, spondyloarthropathy, ulcerative colitis, iritis, and enteropathic arthritis.  The Veteran was separately granted service connection for ulcerative colitis.  The Veteran's treating rheumatologist, Dr. Santos-Ocampo, has suggested that the sacroiliitis, ulcerative colitis, and iritis are symptoms of the same disease process called enteropathic arthritis.  In March 2012, the RO indicated that it has separately evaluated the Veteran for the ulcerative colitis and sacroiliitis manifestations of enteropathic arthritis, but also noted that an option would be to rate the Veteran for enteropathic arthritis as an active process.  

At this point, the medical evidence is unclear as to what chronic residuals are present.  In light thereof, the Board finds that VA examinations by appropriate specialists should be performed in order to ascertain the current nature and severity of his sacroiliitis, ulcerative colitis, and iritis.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for a VA examination by a rheumatologist, if available, in order to determine the nature and severity of the service connected disablity.  In particular, the examiner should attempt to clarify the diagnosis and determine the extent of the manifestations.  If a rheumatologist is not available, the AOJ should schedule the examination with an appropriate specialist.  The examiner is requested to review the entire claims.  



The examiner is requested to identify: a) whether or not the disease process is active, or if the disease is manifested by chronic residuals; and b) if chronic residuals, discuss whether there is any involvement of other joints or body parts other the the spine and sacroiliac joint. 

2.  The AOJ should have the Veteran scheduled for a VA examination by a gastroenterologist, if available, in order to determine the nature and severity of the Veteran's current ulcerative colitis.  If a gastroenterologist is not available, the AOJ should schedule the examination with an appropriate specialist.  The examiner is requested to review the entire claims file and specifically acknowledge his or her performance of such review.

3.  The AOJ should have the Veteran scheduled for a VA examination by an ophthalmologist, if available, for an evaluation of any current residuals of iritis.  If an  ophthalmologist is not available, the AOJ should schedule the examination with an appropriate specialist.  The examiner is requested to review the entire claims file and specifically acknowledge his or her performance of such review.

The examiner is requested to specifically address:
* the current state of the Veteran's iritis;
* whether or not the Veteran needs medication to prevent flare-ups; and
* what are the residuals, if any, of past flare-ups.

4.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



